Title: From James Madison to George Washington, 14 December 1787
From: Madison, James
To: Washington, George


Dear Sir
New York Decr. 14. 1787.
Along with this are inclosed a few of the latest gazettes containing the additional papers in favor of the federal Constitution.
I find by letters from Richmond that the proceedings of the Assembly, are as usual, rapidly degenerating with the progress of the Session: and particularly that the force opposed to the Act of the Convention has gained the ascendance. There is still nevertheless a hope left that different characters and a different spirit may prevail in their successors who are to make the final decision. In one point of view the present Assembly may perhaps be regarded as pleading most powerfully the cause of the new Government, for it is impossible for stronger proofs to be found than in their conduct, of the necessity of some such anchor against the fluctuations which threaten shipwreck to our liberty. I am Dear [Sir] with the most sincere & perfect Esteem, Your Affecte & Obedt. humble servt.
Js. Madison Jr
